Citation Nr: 0937090	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1971.  The Veteran also served in the Ohio National 
Guard.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claims for 
service connection for a back disorder and PTSD.  The Veteran 
disagreed and perfected an appeal.

The Veteran and his representative presented testimony in 
support of the Veteran's claims at hearings at the RO before 
local hearing officers in November 2004 and October 2006.  In 
July 2009, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  Transcripts of all hearings have been associated with 
the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disorder and 
PTSD.  Essentially, he contends that while serving with the 
Ohio National Guard, he injured his back when a tent pole he 
was holding fell on him injuring his back and hip.  He states 
that he has had back pain since the event.  He also contends 
that while serving on active duty in the U.S. Air Force, he 
was on a crash crew at Korat Air Force Base, Thailand, when a 
Lockheed EC-121R Super Constellation crashed upon landing.  
He witnessed and assisted in the removal of injured and 
killed aircraft crew.  He claims the event has left him with 
nightmares, anxiety and depressive symptoms of PTSD.


Reasons for remand

With regard to the claim for service connection for a back 
disorder, the Board observes that there is evidence of a 
medical diagnosis of degenerative disc disease of the lumbar 
spine, and evidence from service treatment records dated July 
1984 indicating that the Veteran's back was injured when he 
was assisting erecting a tent.  There is also of record a 
June 2003 VA medical examiner's report indicating that the 
examiner determined there was no nexus between the Veteran's 
service and the current back condition.  However, the 
examiner did not have the July 1984 records before him when 
he made the conclusion.  In Barr v. Nicholson, 21 Vet. App. 
303 (2007), the Court of Appeals for Veterans Claims (Court) 
held that once VA undertakes the effort to provide a medical 
examination, it must provide an adequate one.  In this case, 
with regard to the issue of whether there is a medical nexus 
between the Veteran's current back condition and the event 
occurring in July 1984, the record is lacking.  For this 
reason, the Board remands the claim for further review by a 
medical professional for an opinion whether the 1984 event is 
related to the Veteran's current back condition.

With regard to the PTSD claim, the Board first observes that 
there is a diagnosis of PTSD of record.  It is presumed that 
it was diagnosed in accordance with DSM-IV, however, it is 
not clear from the record that the medical provider made such 
a diagnosis.  Moreover, the Veteran has contended he 
witnessed the crash of an aircraft which resulted in 
fatalities and injuries of the crew.  The claim was denied by 
the RO because the stressor event was not verified.  
Specifically, the RO denied the claim because there was no 
verification that the Veteran indeed witnessed the crash or 
was involved in recovery of the aircrew.  

The Board notes that there is little question that the crash 
occurred.  A summary search indicates that an EC-121R, tail 
number 67-21495, crashed on September 6, 1969, as it 
approached runway 24.  There were four fatalities.  The 
record shows that there has been no effort by the RO to 
obtain official records which may verify the Veteran's 
contention.  The RO instead concluded that because there was 
no indication in the Veteran's personnel file that he had any 
training regarding his participation on a crash team, there 
was no evidence he would have been involved in the recovery 
of the aircrew.  

The Board observes that service members are often required to 
perform duties outside the scope of their normally assigned 
job ratings and to perform jobs where they are needed by 
those in local command.  Often times, such assignments are 
not documented, particularly when the assignments occur at 
foreign assignments.  The Board remands the claim for a 
search of Air Force investigation evidence which may indicate 
that the Veteran served in the recovery of the air crew.  The 
Veteran should also be notified specifically that if he 
recalls anyone who served with him during that event or who 
may have knowledge of his participation, efforts can be made 
to locate that person and obtain information in this regard.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran and 
request that he provide the identity of 
any person who may have knowledge of his 
participation in the recovery of aircrew 
from the C-121R aircraft which crashed at 
Korat Air Force Base on September 6, 1969.  
If a name(s) is provided, VBA shall make 
reasonable attempts to locate that 
person(s) and request that they provide 
information regarding the participation of 
the Veteran in the recovery of aircrew 
from the C-121R aircraft.

2.  VBA shall contact the appropriate 
entity within the U.S. Air Force or 
National Archives to seek records 
pertaining to the September 6, 1969, crash 
of a C-121R aircraft, tail number 67-
21495, at Korat Air Force Base, Thailand, 
specifically seeking records indicating 
the identity of personnel who responded to 
the crash in a fire prevention and rescue 
capacity.  Any such records or response 
shall be associated or documented in the 
Veteran's VA claims folder.


3.  VBA shall provide the Veteran with a 
psychiatric examination by a VA 
psychiatrist.  The examiner shall review 
the Veteran's VA claims folder prior to 
the examination.  The examiner shall 
determine whether the Veteran meets the 
criteria of DSM-IV for a diagnosis of 
PTSD.  If the examiner determines such a 
diagnosis can be made, the examiner shall 
specify what stressor event underlies the 
diagnosis.  Any psychological testing 
deemed by the examiner to be appropriate 
shall be accomplished.  The examiner's 
written report shall be associated with 
the Veteran's VA claims folder.

4.  VBA shall provide the Veteran with an 
orthopedic examination by an appropriate 
VA physician who shall review the 
Veteran's VA claims folder prior to the 
examination.  The examining physician 
shall determine the nature and degree of 
the Veteran's back disorder, if any, and 
shall provide a diagnosis of any such 
disorder.  The examining physician shall 
render an opinion whether it is as likely 
as not that any such disorder was caused 
or aggravated by any event during service, 
including the July 1984 event described in 
Ohio National Guard records.  The 
examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

5.  Following completion of the foregoing, 
VBA shall readjudicate the Veteran's 
claims for service connection of a low 
back disorder and PTSD.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




